DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/07/2021.
Response to Arguments
Applicant’s arguments, see page 9-10, filed, 03/17/2022 with respect to the rejection(s) of claim(s) 1-10 under 102 and 103 have been fully considered and are persuasive.  Therefore, the 102 rejection of claim 1 in view of Tal has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sutaria et al (Wipo 2016187456 A1).
Applicant's arguments regarding the rejection of claims 11-18, filed 03/17/2022 have been fully considered but they are not persuasive. On page 11-12, the applicant argues that the teachings of Sutaria as cited in the previous office action fails to fully disclose the claim invention of the amended, independent claim 11. The applicant states that Sutaria teaches only teaches using sensor data to determine a gastric residual volume of the stomach based on conductivity or impedance values that are measured and that Sutaria fails to teach “a recording electrode assembly that monitors for electrical activity elicited by the tissue in response to the stimulation waveform, wherein if the electrical activity elicited by the tissue is in the form of one or more evoked potentials, then it is confirmed that the catheter is placed in the digestive tract, and if the electrical activity elicited by the tissue is not in the form of one or more evoked potentials, then the catheter is not placed in the digestive tract”, recited in the amended independent claim 11. However, the applicant fails to address that claim 11 also recites that the system can instead comprise a recording electrode assembly that monitors “for electrical activity elicited by the tissue by measuring an impedance level via one or more electrical contacts in the stimulation electrode assembly or the recording electrode assembly, wherein a first level of impedance indicates that the catheter is placed in the digestive tract and a second level of impedance indicates that the catheter is not placed in the digestive tract”. This type of monitoring system, wherein the sensed signal is an impedance signal as well as other similar types of signals, is explicitly taught throughout the disclosure of Sutaria and successfully teaches all the claimed limitations of the newly amended claim 11 as explained in the rejection below. The applicant relies on the arguments regarding independent claim 11, to overcome the rejections of dependent claims 12-18 and therefore the previous rejections of the dependent claims under the teachings of Sutaria are also upheld. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 4-7, and 9-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sutaria et al (Wipo 2016187456 A1).
Regarding claim 1, Sutaria teaches A tubing assembly comprising: a catheter having a proximal end and a distal end and extending in a longitudinal direction, wherein the proximal end and the distal end define a lumen therebetween, and wherein the catheter is configured for placement within a digestive tract of a patient ([0166] teaches an exemplary embodiment comprising a feeding tube assembly; [0287] teaches that the feeding tube having electrodes disposed at a distal end of the tube. Naturally a feeding tube comprises a lumen extending the length of the lube, and if there are electrodes disposed at a distal end then the tube comprises a proximal end; [0300]; [0310]; Fig 11 teaches feeding tube 102 comprising a proximal end and a distal end comprising electrodes disposed on the tube, wherein the tube has a lumen; Figs 1A-C, 6, 7, 9, and 11 teaches embodiments comprising a feeding tube assembly 102; Element 102 teaches the device comprising a feeding tube which comprises a proximal and distal end having a lumen); a stimulation electrode assembly, wherein the stimulation electrode assembly is configured to deliver an electrical stimulation to tissue ([0157] teaches injecting a current into the patient; [0287]-[0288] teaches injecting a current between a common electrode and a source electrode; [0289]; [0299]; [0393]; [0421] teaches the electrodes can be used for stimulate the stomach and intestines to elicit contractions; Fig. 9 Fig 11; Fig 22A-E); a recording electrode assembly, wherein (1) the recording electrode assembly monitors for electrical activity elicited by the tissue in response to the stimulation waveform, wherein if the electrical activity elicited by the tissue is in the form of one or more evoked potentials, then it is confirmed that the catheter is placed in the digestive tract, and if the electrical activity elicited by the tissue is not in the form of one or more evoked potentials, then the catheter is not placed in the digestive tract, or (2) the recording electrode assembly monitors for electrical activity elicited by the tissue by measuring an impedance level via one or more electrical contacts in the stimulation electrode assembly or the recording electrode assembly, wherein a first level of impedance indicates that the catheter is placed in the digestive tract and a second level of impedance indicates that the catheter is not placed in the digestive tract (Fig 24 illustrates a block diagram showing how the system monitors the impedance as the tube is inserted to ensure that tube is placed in the GI tract and not the lungs; Fig 25; [0020] teaches the system measures electrical characteristics of the tissue to ensure proper tube/catheter placement wherein proper placement is the stomach not the lungs or esophagus; [0100] teaches that the device is used to ensure prober tube placement in the stomach and not the trachea lungs or esophagus; [0300]-[0301] teaches measuring conductivity of the tissue to determine that the tube is properly located in the stomach; [0302]-[0306] describes the method of the monitoring assembly that measures impedance between impedance sensors on the tube and reference sensors to ensure the feeding tube is placed in the proper location range in the GI tract; [0306] teaches the impedance sensors are connected to a monitor and a clinician can consistently monitor the impedance as the tube is inserted to detect where and when the tube is moving. It further teaches the system can alert a user if the tube moves out of a targeted range; [0350]; [0381]), and wherein the recording electrode assembly communicates the electrical activity elicited by the tissue to the processor in real-time ([0289]; [0300]-[0301]teaches the feeding tube monitoring system comprising the tube being connected to a monitor; [0302]-[0305] describes the method of the monitoring assembly that measures impedance between impedance sensors on the tube and reference sensors to ensure the feeding tube is placed in the proper location range in the GI tract; [0306] teaches the impedance sensors are connected to a monitor and a clinician can consistently monitor the impedance as the tube is inserted to detect where and when the tube is moving. It further teaches the system can alert a user if the tube moves out of a targeted range; [0310]; Fig 24 and Fig 25 teaches the electrodes being connected to a monitor); and an electrical connection for delivering the stimulation waveform to the stimulation electrode assembly ([0157] teaches injecting a current into the patient; [0182]; [0287]-[0288] teaches injecting a current between a common electrode and a source electrode; [0289]; [0299]; [0393]; [0421] teaches the electrodes can be used for stimulate the stomach and intestines; Fig. 9 Fig 11; Fig 22A-E).
Regarding claim 2, Sutaria teaches claim 1, wherein the stimulation electrode assembly comprises an anode and a cathode ([0287]-[0288] teaches an electrode assembly comprising two, three, or 4 electrodes for performing bipolar, tripolar, and teirapolar conductivity measurements; [0289] teaches 2 source electrodes 2201 and 2202; [0299]; Figs 22A-E; [0303]-[0304] teaches the impedance sensors and reference sensor being electrodes); wherein the anode and the cathode are disposed on an outer wall of the distal end of the catheter ([0185] teaches sensors/electrodes adhered or tooled into the outer wall of the tube; Fig 11; Fig 13; Figs 22A-E teaches the electrodes disposed on the outer wall of the tube; [0303]-[0304] teaches the impedance sensors and reference sensor being electrodes; claim 16 and 32).
Regarding claim 3, Sutaria teaches claim 1, wherein the stimulation electrode assembly comprises a first electrode disposed on an outer wall of the catheter and a second electrode configured for placement on a surface of skin ([0157]; Fig 9 teaches electrodes 118, 120, 902, and 904 placed on the abdomen of a patient and electrode 912 is on the outer wall of the tube; Fig 22A-E teaches electrodes disposed on the outer wall of a tube, since electrodes are simply conductive pieces of material used for receiving electrical signals and the electrodes are disposed on the outer wall of the tube, these electrodes are configured for placement on the skin of a patient, as the electrode on the outer wall of the tube may be put in contact with the skin of a user by pressing the tube against a patient).
Regarding claim 5, Sutaria teaches claim 1, wherein the recording electrode assembly comprises an active recording electrode, an inactive recording electrode, and a reference electrode. ([0287]-[0288] teaches an electrode assembly comprising up to three, or 4 electrodes for performing tripolar, and teirapolar conductivity measurement configurations; [0289]; [0299] teaches the GRV sensor composed of three electrodes; Figs 22A-E. The present application does not describe the function or structure of an active, reference, or inactive electrode beyond being an electrode, which is a conductive material for receiving electric signals, therefore by teaching the recording assembly comprising at least 3 electrodes, an inactive, active and reference electrode is sufficiently taught).
Regarding claim 6, Sutaria teaches claim 5, wherein the active recording electrode, the inactive recording electrode, and the reference electrode are disposed on an outer wall of the distal end of the catheter ([0185] teaches sensors/electrodes adhered or tooled into the outer wall of the tube; [0299]-[0300]; Fig 11; Fig 13; Figs 22A-E teaches the electrodes disposed on the outer wall of the tube).
Regarding claim 7, Sutaria teaches claim 5, wherein the active recording electrode, the inactive recording electrode, and the reference electrode are configured for placement on a surface of skin ([0157]; Fig 9 teaches electrodes 118, 120, 902, and 904 placed on the abdomen of a patient for measuring and recording impedance; Fig 22A-E teaches electrodes for measuring impedance/ conductivity disposed on the outer wall of a tube, since electrodes are simply conductive pieces of material used for receiving electrical signals and the electrodes are disposed on the outer wall of the tube, these electrodes are configured for placement on the skin of a patient, as the electrode on the outer wall of the tube may be put in contact with the skin of a user by pressing the tube against a patient).
Regarding claim 9, Sutaria teaches claim 1, wherein the stimulation electrode assembly is configured for a wired connection or a wireless connection to the processor ([0103]; [0303] teaches that the sensor electrodes are connected to the monitor, and [0362] teaches that the computer system can be a part of any controller or monitor; [0340] teaches that he sensor can comprise a wired connection to the controller; [0352]; [0374]-[0375] teaches that electrical connection from the device to the electrode connectors are a wired connection; [0413]-[0417] teaches that the electrodes can be have a wired connection to the monitors/controllers using threaded wires through the lumen, imbedded wires or conductive ink).
Regarding claim 10, Sutaria teaches claim 9, wherein the wired connection comprises a wire or a printed conduit ([0103]; [0184]; [0340] teaches that he sensor can comprise a wired connection to the controller; [0352]; [0374]-[0375] teaches that electrical connection from the device to the electrode connectors are a wired connection; [0413]-[0417] teaches that the electrodes can be have a wired connection to the monitors/controllers using threaded wires through the lumen, imbedded wires or conductive ink).
Regarding claim 11, Sutaria teaches a catheter guidance system comprising: (a) a processor ([0197]-[0198] teaches a monitor comprises a computer, and that a computer comprises a processor; [0300]-[0301]teaches the feeding tube monitoring system comprising the tube being connected to a monitor; [0303] teaches the sensor and source electrodes are connected a monitor; [0310]; Fig 24 and Fig 25 teaches the electrodes being connected to a monitor) ; (b) a power source ([0209] teaches the monitor being plugged to a wall power source and/or having batteries; [0213] teaches that power is supplied to electrical connector 106); (c) a stimulator ([0157] teaches injecting a current into the patient; [0287]-[0288] teaches injecting a current between a common electrode and a source electrode; [0289]; [0299]; [0393]); and (d) a tubing assembly comprising: a catheter having a proximal end and a distal end and extending in a longitudinal direction, wherein the proximal end and the distal end define a lumen therebetween ([0166] teaches an exemplary embodiment comprising a feeding tube assembly; [0287] teaches that the feeding tube having electrodes disposed at a distal end of the tube. Naturally a feeding tube comprises a lumen extending the length of the lube, and if there are electrodes disposed at a distal end then the tube comprises a proximal end; [0300]; [0310]; Fig 11 teaches feeding tube 102 comprising a proximal end and a distal end comprising electrodes disposed on the tube, wherein the tube has a lumen; Figs 1A-C, 6, 7, 9, and 11 teaches embodiments comprising a feeding tube assembly 102; Element 102 teaches the device comprising a feeding tube which comprises a proximal and distal end having a lumen); a stimulation electrode assembly, wherein the stimulation electrode assembly is configured to deliver an electrical stimulation to tissue ([0157] teaches injecting a current into the patient; [0287]-[0288] teaches injecting a current between a common electrode and a source electrode; [0289]; [0299]; [0393]; [0421] teaches the electrodes can be used for stimulate the stomach and intestines; Fig. 9 Fig 11; Fig 22A-E); and a recording electrode assembly, (1) wherein the recording electrode assembly monitor for electrical activity elicited by the tissue in response to the stimulation waveform, wherein if the electrical activity elicited by the tissue is in the form of one or more evoked potentials, then it is confirmed that the catheter is placed in the digestive tract, and if the electrical activity elicited by the tissue is not in the form of one or more evoked potentials, then the catheter is not placed in the digestive tract, or (2) the recording electrode assembly monitors for electrical activity elicited by the tissue by measuring an impedance level via one or more electrical contacts in the stimulation electrode assembly or the recording electrode assembly, wherein a first level of impedance indicates that the catheter is placed in the digestive tract and a second level of impedance indicates that the catheter is not placed in the digestive tract (Fig 24 illustrates a block diagram showing how the system monitors the impedance as the tube is inserted to ensure that tube is placed in the GI tract and not the lungs; Fig 25; [0020] teaches the system measures electrical characteristics of the tissue to ensure proper tube/catheter placement wherein proper placement is the stomach not the lungs or esophagus; [0100] teaches that the device is used to ensure prober tube placement in the stomach and not the trachea lungs or esophagus; [0300]-[0301] teaches measuring conductivity of the tissue to determine that the tube is properly located in the stomach; [0302]-[0306] describes the method of the monitoring assembly that measures impedance between impedance sensors on the tube and reference sensors to ensure the feeding tube is placed in the proper location range in the GI tract; [0306] teaches the impedance sensors are connected to a monitor and a clinician can consistently monitor the impedance as the tube is inserted to detect where and when the tube is moving. It further teaches the system can alert a user if the tube moves out of a targeted range; [0350]; [0381]), and wherein the recording electrode assembly communicates the electrical activity elicited by the tissue to the processor in real- time ([0289]; [0300]-[0301]teaches the feeding tube monitoring system comprising the tube being connected to a monitor; [0302]-[0305] describes the method of the monitoring assembly that measures impedance between impedance sensors on the tube and reference sensors to ensure the feeding tube is placed in the proper location range in the GI tract; [0306] teaches the impedance sensors are connected to a monitor and a clinician can consistently monitor the impedance as the tube is inserted to detect where and when the tube is moving. It further teaches the system can alert a user if the tube moves out of a targeted range; [0310]; Fig 24 and Fig 25 teaches the electrodes being connected to a monitor); wherein the catheter guidance system alerts a user as to correct placement of the catheter in a digestive tract of a patient or alerts the user as to incorrect placement of the catheter in a respiratory tract of the patient ([0307] teaches the placement guide determining the placement and location of the tube; [0310] teaches alerting a user that the tube is improperly placed in a lower respiratory tract).
Regarding claim 12, Sutaria teaches claim 11, further comprising a display device, wherein the display device is coupled to the processor and displays a graph of the electrical activity elicited by the tissue and communicated to the processor by the recording electrode assembly ([0105] teaches the monitor can display sensed bio-signals; [0121]; [0158] teaches the monitor displaying sensed signals; [0181]; [0204]-[0205]; [0306] teaches the impedance sensors are connected to a monitor and a clinician can consistently monitor the impedance as the tube is inserted to detect where and when the tube is moving. It further teaches the system can alert a user if the tube moves out of a targeted range; [0310] teaches alerting a user that the tube is improperly placed in a lower respiratory tract and displaying sensed conductivity information; Fig 5 teaches the monitor displaying graphs from the sensors of the feeding tube; Fig 57-61 teach graphs from the recorded conductivity).
Regarding claim 13, Sutaria teaches claim 11, further comprising a memory device storing instructions which, when executed by the processor, cause the processor to (i) interpret the electrical activity elicited by the tissue and communicated by the recording electrode assembly ([0105] teaches electrode sensors recording heart patterns and interpret respiratory patterns and feeding tube location; [0158] teaches measuring and analyzing impedance measurements recorded by electrodes; [0167]; [0236]; [0260]; [0306] teaches the impedance sensors are connected to a monitor and a clinician can consistently monitor the impedance as the tube is inserted to detect where and when the tube is moving. It further teaches the system can alert a user if the tube moves out of a targeted range; [0307] teaches the monitor analyzing the location channel from each of the impedance sensors; [0318] teaches a controller being used to record and interpret GRV indicators; [0335]; Fig. 17 teaches recording and analyzing impedance measurements; Figure 24 steps 2405-2407 teaches the system analyzing and interpreting the sensed impedance signals; [0352]-[0353] teaches measuring resistance and analyzing the measurements using he controller; Fig 25 teaches the processor monitoring and analyzing conductivity measurements) (ii) cause the catheter guidance system to alert the user as to correct placement of the catheter in the digestive tract of the patient or alert the user as to incorrect placement of the catheter in the respiratory tract of the patient based on the interpretation of the electrical activity elicited by the tissue ([0119] teaches reporting to a user whether a tube is properly inserted and placed in the stomach; [0306] teaches the impedance sensors are connected to a monitor and a clinician can consistently monitor the impedance as the tube is inserted to detect where and when the tube is moving. It further teaches the system can alert a user if the tube moves out of a targeted range; [0307] teaches the guidance system presenting a report to the user regarding the tube insertion progress and placement; [0309] teaches using the sensors for determining feeding tube placement; [0310] teaches alerting the user when a tube is improperly inserted into the lower respiratory tract; [0381]).
Regarding claim 14, Sutaria teaches claim 11, wherein the stimulation electrode assembly comprises an anode and a cathode ([0287]-[0288] teaches an electrode assembly comprising two, three, or 4 electrodes for performing bipolar, tripolar, and teirapolar conductivity measurements; [0289] teaches 2 source electrodes 2201 and 2202; [0299]; Figs 22A-E; [0303]-[0304] teaches the impedance sensors and reference sensor being electrodes); wherein the anode and the cathode are disposed on an outer wall of the distal end of the catheter ([0185] teaches sensors/electrodes adhered or tooled into the outer wall of the tube; Fig 11; Fig 13; Figs 22A-E teaches the electrodes disposed on the outer wall of the tube; [0303]-[0304] teaches the impedance sensors and reference sensor being electrodes; claim 16 and 32).
Regarding claim 15, Sutaria teaches claim 11, wherein the stimulation electrode assembly comprises a first electrode disposed on an outer wall of the catheter and a second electrode configured for placement on a surface of skin ([0157] teaches the stimulation assembly comprising an electrode on the outer wall of the feeding tube and an electrode on the skin of the patient; Fig. 1A-B; Fig 9 teaches an embodiment where the feeding tube has electrodes 910 disposed on the outer wall of the tube and electrodes position on the users skin 120 for stimulation tissue; Figs 22A-E elements 2201-2204).
Regarding claim 16, Sutaria teaches claim 11, wherein the recording electrode assembly comprises an active recording electrode, an inactive recording electrode, and a reference electrode ([0287]-[0288] teaches an electrode assembly comprising up to three, or 4 electrodes for performing tripolar, and teirapolar conductivity measurement configurations; [0289]; [0299] teaches the GRV sensor composed of three electrodes; Figs 22A-E. The present application does not describe the function or structure of an active, reference, or inactive electrode beyond being an electrode, which is a conductive material for receiving electric signals, therefore by teaching the recording assembly comprising at least 3 electrodes, an inactive, active and reference electrode is sufficiently taught).
Regarding claim 17, Sutaria teaches claim 16, wherein the active recording electrode, the inactive recording electrode, and the reference electrode are disposed on an outer wall of the distal end of the catheter ([0185] teaches sensors/electrodes adhered or tooled into the outer wall of the tube; [0299]-[0300]; Fig 11; Fig 13; Figs 22A-E teaches the electrodes disposed on the outer wall of the tube).
Regarding claim 18, Sutaria teaches claim 16, wherein the active recording electrode, the inactive recording electrode, and the reference electrode are configured for placement on a surface of skin ([0157]; Fig 9 teaches electrodes 118, 120, 902, and 904 placed on the abdomen of a patient for measuring and recording impedance; Fig 22A-E teaches electrodes for measuring impedance/ conductivity disposed on the outer wall of a tube, since electrodes are simply conductive pieces of material used for receiving electrical signals and the electrodes are disposed on the outer wall of the tube, these electrodes are configured for placement on the skin of a patient, as the electrode on the outer wall of the tube may be put in contact with the skin of a user by pressing the tube against a patient).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792